Name: 93/169/EEC: Commission Decision of 19 February 1993 amending Decision 93/55/EEC concerning the guarantees for certain molluscs
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  fisheries;  transport policy;  health;  marketing
 Date Published: 1993-03-24

 Avis juridique important|31993D016993/169/EEC: Commission Decision of 19 February 1993 amending Decision 93/55/EEC concerning the guarantees for certain molluscs Official Journal L 071 , 24/03/1993 P. 0016 - 0016COMMISSION DECISION of 19 February 1993 amending Decision 93/55/EEC concerning the guarantees for certain molluscs(93/169/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 10 (3) thereof, Whereas the Commission by Decision 93/55/EEC (2) has amended by guarantees for the introduction of molluscs into zons for which a programme for Bonamia ostreae and Marteilia refringens has been approved; Whereas in order to avoid any confusion, the measures provided for in Decision 93/55/EEC must be limited to batches of molluscs which are to be relaid at the place of destination; Whereas, since the adoption of Decision 93/55/EEC, scientific data indicate that the trade in batches of Crassostrea gigas must not be restricted for animal health reasons; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 93/55/EEC is modified as follows: 1. In the first sentence, the words 'the introduction into' are replaced by the words 'the relaying in'. 2. The following subparagraph is added: 'However, for batches of molluscs of the species Crassostrea gigas, this relaying is allowed if these batches are accompanied by a movement document completed by the official service, certifying that the molluscs have been submitted at the place of dispatch to a check ensuring that they do not contain species other than C. gigas.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 14, 22. 1. 1993, p. 24.